Order unanimously modified in accordance with the memorandum and as modified affirmed, without costs of this appeal to any party. Memorandum: Disclosure procedures in this action were initiated by plaintiff who served notices of examination before trial of defendants prior to defendants’ notices for discovery and inspection of the automobile manufactured and sold by defendants which was the alleged cause of plaintiff’s injuries. Ho special circumstances appear which justify the order of Special Term depriving plaintiff of the priority of disclosure, which would normally accrue to him, and delaying examination of defendants until completion of the discovery and inspection. The examinations of defendants Pfuntner Sales & Service, Inc. and MG Car Company, Ltd., should precede and be completed before the automobile is inspected by these defendants. (Pakter v. Lilly & Co., 19 A D 2d 810.) (Appeal from order of Livingston Special Term granting in part plaintiff’s motions for disclosure, protective orders and other relief.) Present — Williams, P. J., Bastow, Goldman, Del Vecchio and Marsh, JJ.